DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on November 1, 2022 has been fully considered. The amendment to instant claim 18 is acknowledged. Specifically, claim 18 has been amended to include a limitation of the fluoropolymer article containing at least 20%wt of a fluoropolymer. This limitation was not previously presented and was taken from instant specification (p. 35, lines 24-25 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al (WO 2016/191162) in view of Maurer et al (WO 2016/099987) and Heikkila (US 2015/0080495).
It is noted that while the rejection is made over WO 2016/191162 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,759,707 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,759,707.
It is noted that while the rejection is made over WO 2016/099987 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0326038 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0326038.

4.  Mayr et al discloses a process for producing an article, used in dental applications (col. 1, lines 9-13), the process comprising:
1) providing a printing sol comprising a solvent, nano-sized particles, radiation curable components and photoinitiator;
2) processing the printing sol as a construction material in an additive manufacturing process to obtain a 3-dim article being in a gel state;
3) additive manufacturing the desired geometries by light curing;
4) removing the residues of non-reacted sol;
5) soaking the 3-dim article in another solvent, such as ethanol;
6) transferring the 3-dim article being in a gel state to a 3-dim article being in a dry state by applying a supercritical drying step, specifically treating with supercritical CO2 (col. 12, lines 1-5; col. 13, lines 30-38), for the purpose of removing the solvent;
7) optionally heating the 3-dim article being in a dry state to remove residual organic components (col. 9, lines 25-60);
Wherein the steps 2)-3) of processing the sol comprise: 
2a) providing a layer of the construction material on the surface;
2b) radiation, such as using laser beam (col. 11, lines 5-7), curing the parts of the layer forming the 3-dim article;
2c) providing additional layer of construction material in contact with the radiation cured surface of the previous layer;
2d) repeating the previous steps until a 3-dim article is obtained (col. 10, lines 55-67, as to instant claims 19, 20).
The supercritical extraction removes all or most of the organic solvent (col. 13, lines 40-55).

5.  Specifically, the sol is a dispersion or suspension of ceramic zirconia-based particles in combination with other inorganic oxides such as aluminum oxide, in an aqueous-based medium (col. 19, lines 20-25; col. 21, lines 58-60, as to instant claim 20). The particles may further contain organic material in addition to inorganic oxides (col. 21, lines 29-35).
The water as the solvent can be subjected to solvent exchange process with an organic solvent such as alcohol (col. 23, lines 22-30, as to instant claim 21).
Since the solvent that is removed by supercritical drying by supercritical CO2 is alcohol, which is the same organic solvent as that claimed in instant invention (instant claim 21), therefore, the alcohol appears to be miscible with the supercritical CO2 as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6.  Since the water of the aqueous phase is removed by solvent exchange with an organic solvent such as alcohol, which in turn is removed by supercritical drying, therefore, the final cured 3-dim article of Mayr et al appears to be substantially free from water, and would be reasonably expected to comprise water in amount of less than 10%wt as well (as to instant claim 25). It would have been further obvious to and within the skills of a one of ordinary skill in the art to conduct solvent exchange process to exchange water for alcohol several times, so to ensure a thorough and complete water removal from the 3-dim article as well, given such is desired, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

7.  The radiation curable components, corresponding to binder material of instant claims, comprise radiation curable monomers including acrylates (col. 29, lines 64-65; col. 30, lines 12-20; col. 32, lines 29-45, as to instant claim 24).
8.  The article produced by the process is a dental or orthodontic ceramic article (col. 38, lines 20-21).
9.  Thus, Mayr et al discloses a process for making a 3-dim article by additive manufacturing/3D printing, the article comprising ceramic inorganic oxide particles and being used in dental applications.

10.  Mayr et al does not recite the construction material used for making said 3-dim article further comprising a fluoropolymer, such as polytetrafluoroethylene, in amount of at least 20%wt, and thus the article being fluoropolymer article.

11.  However,
1)  Maurer et al discloses a curable dental composition for making dental articles, the composition comprising:
 - a radiation curable/hardenable compound ([0060]-[0063]);
 -  a starter suitable to start curing of the curable compound;
 - polymeric particles;
 - inorganic filler ([0036]-[0040]) including alumina ([0316]),
Wherein the polymeric particles are based on fluoropolymer powder comprising more than 99% of tetrafluoroethylene units, specifically PTFE powder, i.e. polytetrafluoropolymer homopolymer (as to instant claim 22) and are used in the composition in amount of 2-70%wt ([0040], [0041], [0367], [0263], [0284], as to instant claim 18). The dental composition is having improved storage stability and enhanced scannability ([0045],[0286]).

2) Heikkila discloses the use of particulate and polymer composite material in additive processing such as 3D printing (Abstract), wherein the composite comprises a combination of inorganic ceramic particles including aluminum oxide ([0041]) and a thermoplastic resin comprising polymers and copolymers of tetrafluoroethylene ([0071]). Specifically cited tetrafluoropolymer resins are having MFR at 372ºC under 5 kg of about 1-30 g/10 min ([0073], as to instant claim 23).
The composite is used in additive manufacturing or 3D printing for making dental articles ([0082]).
Thus, Heikkila explicitly teaches the use of combination of ceramic particles and tetrafluoroethylene resin in additive manufacturing for making dental articles.
It is noted that the MFR values of about 1 g/10 min include values of less than 1 g/10 min as well (as to instant claim 23).

12.  Since i) Mayr et al discloses a process for making a 3-dim dental article by additive manufacturing/3D printing, the article comprising ceramic inorganic oxide particles, but does not recite the construction material for making the article further comprising a fluoropolymer, such as polytetrafluoroethylene in amount of at least 20%wt;
ii) Maurer et al explicitly cites that addition of the polytetrafluoroethylene powder in amount of 2-70%wt, that is as high as 70%wt, to dental compositions used for making dental articles improves storage stability and scannability of said compositions and
iii) the composites comprising inorganic oxide particles and polytetrafluoroethylene resin are taught in the art to be used in additive manufacturing for making dental articles, as shown by Heikkila, 
therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Heikkila, Maurer et al and Mayr et al, and include, or obvious to try to include polytetrafluoroethylene particles, including those having low MFR of  about 1g/10 min, in amount of 2-70%wt, i.e. as high as 70%wt, to the dental construction material/printing sol of Mayr et al used for making 3-dim dental articles in the process of Mayr et al, so to further improve storage stability and scannability of said dental construction material  of  Mayr et al, as taught by Maurer et al, especially since inorganic oxide/PTFE composites, also comprising high molecular weight/low MFR PTFE, are known in the art as being used in additive manufacturing/3D printing for making dental articles, as taught by Heikkila, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
13.  Applicant's arguments filed on November 1, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.
14. It is further noted that Heikkila (US 2015/0080495) is a secondary reference which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764